DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 and 17-19 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (hereinafter Chan1) (US 20180081417 A1) in view of Berk et al.(hereinafter Berk2) (US 20100277326 A1), and further in view of Han et al. (hereinafter Han) (US 20170185134 A1).
As to claim 1, Chan teaches an electronic apparatus comprising: 
a power reception unit configured to receive power supplied from an external power source [0048: “In other embodiments, external power device 140 replaces the electrical power that battery 130 provides device 120. For example, if battery contrlller 131 detects that external power device 140 is connected to device 120, then battery controller 130 ceases the consumption of power from battery 130 until external power device 140 is depleted or disconnected.”]; 
a communication unit configured to receive information regarding a remaining capacity of the external power source from the external power source [0050: “In some embodiments, power transfer 145 includes a communication connection between external power device 140 and battery controller 131 of device 120. Power transfer 145 may transfer state data of external power device 140 that is utilized by power usage planning program 200 and/or power management program 300.”] [0049: “External power device 140 may include monitoring hardware and/or software that determines state information, such as a voltage, a charge, a discharge rate, etc. of external power device 140.”]; 
an acquisition unit configured to acquire, from the received information, an amount of change in the remaining capacity of the external power source in a predetermined period [0026: “power consumption data 106 also includes information associated with external power device 140…”] 0050: “In some embodiments, power transfer 145 includes a communication connection between external power device 140 and battery controller 131 of device 120. Power transfer 145 may transfer state data of 
Chan does not teaches a notification unit configured to give a notification to a user in a case where the amount of change in the remaining capacity of the power source is greater than a first threshold, wherein the first threshold is determined based on a power consumption amount of the electronic apparatus in the predetermined period.
	Berk teaches method for monitoring an electronic device, wherein the monitoring includes monitoring battery drain rate, and when the monitored battery drain rate exceeds a threshold, it generates a battery drain alert [0027: “For example, if a parameter has a value indicative of a potential operational problem 331 such as a battery level that is below a threshold or a battery drain rate that exceeds a threshold, the application may display an alert 312 on the device.”] [FIG. 1: 145].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of notifying user when detecting the battery drain rate exceeding a threshold as suggested in Berk into Chan in same field of endeavor. By incorporating Berk’s teaching would improve user interaction and provide better power management.
Han teaches method for managing power of an electronic device. Furthermore, Han teaches calculating threshold based on a power consumption amount of the electronic apparatus in the predetermined period [0106: “The power control device 410 may calculate a power threshold meaning an amount of power which can be consumed 
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of calculating threshold based on a power consumption amount of the electronic apparatus in the predetermined period as suggested in Han into Chan in view Berk in same field of endeavor. By incorporating Han’s teaching would provide a manner for calculating power threshold used to managing power consumption in the teaching of Chan in view Berk.
As to claims 2 and 3, Chan teaches wherein the electronic apparatus connects to the external power source via a connector compatible with a Universal Serial Bus (USB) Type-C standard, wherein the communication unit receives information regarding the external power source using communication compatible with a Universal Serial Bus Power Delivery (USB-PD) standard [0050: “In further embodiment, power transfer 145 is representative of a wired connection (e.g., USB. TM.) that transfers power from external power device 140 to device 120 and also acts as instance network 110 establish communications and to transfer data between external power device 140 and device 120.”].
As to claim 4, Berk teaches wherein, in a case where the amount of change in the remaining capacity of the external power source in the predetermined period is less than the first threshold, the notification unit cancels the notification given to the user [alert is generated only when the battery drain rate exceeds a threshold. In other words, the user would not get notification if the battery drain rate is less than a threshold.].
As to claim 5, Berk teaches wherein the first threshold is a value greater than or equal to the power consumption amount of the electronic apparatus in the predetermined period [0027: “the parameter may include, for example, a remaining battery life, or a rate of drain of the battery over a period of time.”].
As to claim 6, Berk teaches wherein the predetermined period is variable according to an operation mode of the electronic apparatus [FIG.7].
As to claim 7, Berk teaches the electronic apparatus according to claim 1, further comprising a display unit configured to display information, wherein the notification unit displays information on the display unit, thereby giving a notification to the user [0027: “the application may display an alert 312 on the device.”].
As to claim 8, Chan teaches the electronic apparatus according to claim 1, further comprising a calculation unit configured to, based on the amount of change in the remaining capacity of the external power source, calculate information regarding an operation executable by the electronic apparatus [0050: “Power transfer 145 may transfer state data of external power device 140 that is utilized by power usage planning program 200 and/or power management program 300.”] [0049: “External power device 140 may include monitoring hardware and/or software that determines state information, such as a voltage, a charge, a discharge rate, etc. of external power device 140.”], wherein the notification unit notifies the user of the operation information calculated by the calculation unit [0045: “power management program 300 responds to determining that the power level of device 120 is not sufficient to support (e.g., achieve) a plan of activities by interfacing with a user of device 120 via UI 122. Power management program 300 utilized UI 122 to enable the user to: modify a plan of activities…”].
As to claim 9, Chan teaches wherein based on a proportion of the power consumption amount of the electronic apparatus to the amount of change in the remaining capacity of the external power source in the predetermined period, the calculation unit calculates the operation information [0044: “power management program 300 is a program that obtains a plan of activities for device 120, monitors the consumptions of power within device 120, monitors the power level of one or more power sources utilized by device 120, and initiates various implementation details of a plan of activities to achieve the plan of activities on device 120.”].
As to claim 10, Chan teaches the electronic apparatus according to claim 8, further comprising an image capturing unit configured to image an object and generate an image [0020: “system 102 and deice may be laptop computers, tablet computers…smart phones…”] [These devices includes an camera.].
As to claim 11, Chan teaches wherein the operation information includes information regarding at least one of a number of still images that can be captured by the electronic apparatus and an image capturing time of a moving image [0012: “Embodiments of the present invention provide a user of a mobile device that ability to plan activities for the mobile device and determine whether sufficient battery power (e.g., battery life) is stored in the battery of the mobile device to achieve a plan of activities…enabling/disabling of apps…”] [Therefore, the camera application is enabled based the estimated available power.]. 
As to claim 12, Chan teaches the electronic apparatus according to claim 8, wherein further based on a remaining capacity of a battery included within the electronic apparatus, the calculation unit calculates information regarding an operation executable 
As to claim 13, Chan teaches wherein the communication unit receives information regarding whether a capacity of the external power source is finite, and wherein based on the fact that the capacity of the power source is not finite, the notification unit controls a content of a notification to be given to the user by the notification unit [0048: “In one embodiment, external power device 140 is a power adapter for device 120, such as an AC adapter…an external battery… For example, if battery controller 131 detects that external power device 140 is connected to device 120, then battery controller 130 ceases the consumption of power from battery 130 until external power device 140 is depleted or disconnected.””] [0049: “External power device 140 may include monitoring hardware and/or software that determines state information, such as a voltage, a charge, a discharge rate, etc. of external power device 140.”].
As to claims 17-19, they relate to method claim comprising the same subject matte claimed in claims 1-3. Therefore, they are rejected under the same reason applied to claim 1-3.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Chan was cited as a prior art in the last office action mailed on 05/27/2021.
        2 Berk was cited as a prior art in the last office action mailed on 05/27/2021.